DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the applicant’s amendment received on 8/1/22 the restriction requirement set forth on 5/31/22 has been withdrawn and claims 1-20 have been examined on the merits herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 13-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Simmons (US 2008/0296353A1).
With respect to claim 9, Simmons teaches a collar flange assembly welding fixture (title; and figures), comprising: a plate structure (80); and a pair of collar corner simulators (82/84 and the movable members attached thereto) attached to the plate structure and configured to support top and bottom collar flange members on opposite ends of a bridging element (figures 10-11; and paragraph 72-73); wherein the plate structure has a central opening that provides welding access from both a front side and a back side of the welding fixture (figures 10-11; and paragraph 72-73). Since the structure of Simmons possesses the claimed structural elements, it is the examiner’s position that the apparatus of Simmons is intrinsically capable of performing the claimed function.  Also note that the claimed workpieces do not positively limit the structure of the claimed apparatus.
With respect to claim 13, Simmons teaches wherein each collar corner simulator includes a pin that fits into a slot in the plate structure, the slot having a long axis orthogonal to a long axis of the plate structure (figure 11). 
With respect to claim 14, Simmons teaches wherein each collar corner simulator further includes a hole horizontally adjacent the pin, for receiving a bolt to fasten the simulator to the plate structure (figures 10 and 11). 
With respect to claim 16, Simmons teaches a method of welding a collar flange assembly, comprising: positioning the first and second collar corner simulators of the collar flange assembly welding fixture of claim 9 on the plate structure of the welding fixture; receiving top and bottom flange members between the first and second collar corner simulators; positioning a bridge element between the top and bottom flange members; welding the flange members to the bridge element through the opening provided in the plate structure (figures 1-4 and 10-11; and paragraphs 23-27, 30-31, 45-52, 58-61, 65, and 74).
With respect to claim 17, Simmons teaches rotating the plate structure to access multiple weld sites (paragraphs 38, 47 and 60-61). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill (GB 2510158A) in view of Simmons (US 2008/0296353A1).
	With respect to claim 1, Gill teaches a collar flange assembly welding fixture (figures), comprising: a stand (1) having a plurality of circumferential bearings (figure 3) equidistant from an axis of rotation; a circular mount structure (7) rotatably supported by the circumferential bearings (figure 3); and a support assembly (3-6) configured for mounting on the circular mount structure (figure 3); wherein the stand, circular mount structure, and support assembly are configured to provide access to a front side and a back side of a collar flange assembly held by the support assembly (figure 3). 
With respect to claim 1, Gill does not teach including a plate structure and a pair of collar corner simulators.  However, Simmons teaches a similar apparatus include a plate structure (80) and a pair of collar corner simulators (82/84 and the movable members attached thereto) (figures 10-11; and paragraph 72-73).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the corner simulators of Simmons in the apparatus of Gill in order to lock a beam in the desired location.
With respect to claim 2, Simmons teaches wherein the support assembly includes a plate structure having a central opening (figure 10). 
With respect to claim 3, Simmons teaches wherein the plate structure includes an array of circular apertures for fastening a pair of collar corner simulators to the plate structure (figure 10), but does not teach elongate apertures.  However, it is the examiner’s position that the shape of the apertures is merely an obvious design choice.  An artisan would have been motivated to employ slots in order to allow for positional adjustment.  The courts have established that a change in shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
With respect to claim 4, the examiner takes Official Notice that circular threaded apertures for receiving a bolt and slots configured to receive a pin are well known and thus obvious choices for use as fixing means.  

 Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill and Simmons as applied to claim 1 above, and further in view of Tsui et al. (US 2016/0332265A1) (hereafter Tsui).
With respect to claim 5, Gill and Simmons do not teach wherein the circular mount structure includes a handle for manual rotation of the mount structure relative to the stand.  However, Tsui teaches a handle (7) for manual rotation of the mount structure relative to the stand (figures 1 and 3; and paragraphs 27 and 35).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the handle of Tsui in the collective apparatus of Simmons and Gill in order to assist in manual movement.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill and Simmons as applied to claim 1 above, and further in view of Schuler (US 3,744,138).
With respect to claim 6, Gill and Simmons do not teach a lock mechanism having a locked mode in which the circular mount structure is rotatable about the axis and a free mode in which the circular mount structure is not rotatable. However, Schuler teaches a lock mechanism (34) having a locked mode in which the circular mount structure is rotatable about the axis and a free mode in which the circular mount structure is not rotatable (figures; and column 2, lines 44-62).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the locking means of Schuler in the collective apparatus of Simmons and Gill in order to selectively lock the circular structure in the desire position.

Allowable Subject Matter
Claims 7-8, 10-12, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735